Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 1 of 12 PageID: 826




                                                                              Exhibit B
                        Exhibit B
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 2 of 12 PageID: 827




                                                                      GM000021551
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 3 of 12 PageID: 828




                                                                      GM000021552
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 4 of 12 PageID: 829




                                                                      GM000021553
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 5 of 12 PageID: 830




                                                                      GM000021554
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 6 of 12 PageID: 831




                                                                      GM000021555
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 7 of 12 PageID: 832




                                                                      GM000021556
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 8 of 12 PageID: 833




                                                                      GM000021557
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 9 of 12 PageID: 834




                                                                      GM000021558
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 10 of 12 PageID: 835




                                                                       GM000021559
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 11 of 12 PageID: 836




                                                                       GM000021560
Case 1:18-cv-15077-JRP-KMW Document 51-2 Filed 10/28/19 Page 12 of 12 PageID: 837




                                                                       GM000021561
